 1   ROBERT E. COURTNEY (Cal Bar. No.30858)
     Attorney at Law
 2        120 Fisherman's Wharf
          Redondo Beach, California 90277
 3        Telephone: (310) 376-0922
          Facsimile : (310 )374-2 647
 4        Email:      robertcourtney@mminternet.com

 5   Attorney for Defendant
     DENISE KIM
 6

 7                         UNITED STATE DISTRICT COURT
 8                 FOR THE CENTRAL DISTRICT OF CALIFORNIA

 9   UNITED STATES OF AMERICA,                     No.   CR 18-CR-739-PA
10                Plaintiff,                       UNOPPOSED MOTION FOR
                                                   RETURN OF DEFENDANT'S
11                    v.                           PASSPORTS IN THE CUSTODY
                                                   OF PRETRIAL SERVICES
12   DENISE KIM

13                Defendant.
14

15

16

17        IT IS UNOPPOSED by the Plaintiff, UNITED STATES OF AMERICA,
18   through its counsel, Matthew O'Brien, Assistant United States
19   Attorney, that the Court issue an order for the return of the

20   defendant, Denise Kim's two passports to defense counsel, Robert

21   E. Courtney ESQ.       Both passports are in the possession of Pretrial

22   Services for the Central District of California.

23        On January 8, 2019, defendant Denise Kim made her initial

24   appearance before then Magistrate Judge Michael R. Wilner.        She

25   was ordered released on a $5,000 unsecured bond with pretrial
26   supervision and conditions (Dkt. Nos. 17 - 20)

27        On January 14, 2019, the Court received two passports of
28                                                                            1
 1
      Denise Kim (Dkts. No 23 & 24) and she surrendered both a USA
 2
      passport and a Foreign Passport.
 3
          On February 7, 2020, defendant was sentenced to 36 months
 4
      probation.
 5
          Due to the defendant making all appearances and now has been
 6
      Sentenced, the defendant requests that the Court order Mr.
 7
      Fernando Barfalto of Pretrial Services for the Central District
 8
      of California to return both Denise Kim's passports to her
 9
      defense counsel, so that he can arrange to return the passports
10
      to his client.
11
12   Respectfully submitted,

13

14
                                              Date:   March 12, 2020
15   Attorney for Defendant,
     DENISE KIM
16
     Approved by phone call from AUSA
17   Matthew O'Brien to Robert Courtney ESQ
     On 03/11/2020
18   Matthew O'Brien                          Date:   March 12, 2020
     Assistant U.S. Attorney
19

20   \\
21   \\
22   \\
23   \\
24   \\

25   \\
26   \\
27   \\
28                                                                       2
 1                              ORDER

 2
          The Court, having received, read, and considered the
 3
      stipulation of the parties, and good cause appearing therefrom,
 4
      IT IS ORDERED that U.S. Pretrial Services agency return any lawfully
 5
      issued passports to defendant Denise Kim's attorney.
 6
          IT IS SO ORDERED.
 7
     Dated: March 12, 2020
 8
                                        PERCY ANDERSON
 9                                      UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15
16

17

18

19

20

21

22
23

24

25

26
27

28                                                                           3
